Memorandum:
On appeal from a judgment convicting him upon a jury verdict of assault in the third degree (Penal Law § 120.00 [2]), defendant contends that County Court erred in refusing to instruct the jury on the defense of justification. We *955reject that contention. There is no reasonable view of the evidence that defendant reasonably believed that physical force was necessary to defend himself from what he reasonably believed to be “the use or imminent use of unlawful physical force” (§ 35.15 [1]; see People v Lewis, 13 AD3d 208, 209 [2004], affd 5 NY3d 546 [2005]; Matter of Y.K., 87 NY2d 430, 433-434 [1996]; see generally People v Butts, 72 NY2d 746, 750 [1988]). Present — Centra, J.P., Fahey, Peradotto, Sconiers and Gorski, JJ.